Case 2:16-cr-20655-BAF-EAS ECF No. 72 filed 08/31/20                PageID.363      Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Criminal No. 16-CR-20655-01

vs.                                                        HON. BERNARD A. FRIEDMAN

VINCENT THEODORE FORNEY,

      Defendant.
_____________________________/

                 OPINION AND ORDER DENYING DEFENDANT’S
               “MOTION FOR REHEARING / REHEARING EN BANC”

               This matter is presently before the Court on defendant’s “motion for rehearing /

rehearing en banc” [docket entry 71], which the Court construes as a motion for reconsideration

of the Court’s August 10, 2020, opinion and order denying his “motion to challenge the

jurisdiction, and motion to vacate judgment and, motion to dismiss and, motion to reverse &

dismiss indictment for Fed. R. Crim. P. 6 violations and lack of subject-matter jurisdiction and,

motion to dismiss pursuant to Rule 60(b) and, motion to dismiss pursuant to Rule 6(b)(2) and,

motion for immediate release.” The motion for reconsideration is denied because defendant has

shown no error in the earlier opinion and order. Rather, he repeats the frivolous arguments he

made previously, insisting again that the indictment in this matter was defective because he was

not present for the selection of the grand jury. Even the authority cited by defendant at page 4

of his motion states the obvious – that a defendant may not attend the grand jury selection.

               SO ORDERED.

                                              s/Bernard A. Friedman
                                              Bernard A. Friedman
 Dated: August 31, 2020                       Senior United States District Judge
        Detroit, Michigan
Case 2:16-cr-20655-BAF-EAS ECF No. 72 filed 08/31/20                              PageID.364         Page 2 of 2


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on August 31, 2020.

 Vincent Theodore Forney, #54993-039                   s/Johnetta M. Curry-Williams
 MCCREARY U.S. PENITENTIARY                            Case Manager
 Inmate Mail/Parcels
 P.O. BOX 3000
 PINE KNOT, KY 42635
